Case 3:20-cr-00325-CAB Document 1 Filed 01/28/20 PageID.1 Page 1 of 5




                                                     FI
                                                      LED
                                                     Jan 28 2020
                                                CLERK,U. S.DI    STRI
                                                                    CTCOURT
                                             SOUTHERN DI STRI    CTOFCALI
                                                                        FORNIA
                                            BY         s/ nataliep       DEPUTY




                                                 '20 CR325 CAB
Case 3:20-cr-00325-CAB Document 1 Filed 01/28/20 PageID.2 Page 2 of 5
Case 3:20-cr-00325-CAB Document 1 Filed 01/28/20 PageID.3 Page 3 of 5
Case 3:20-cr-00325-CAB Document 1 Filed 01/28/20 PageID.4 Page 4 of 5
Case 3:20-cr-00325-CAB Document 1 Filed 01/28/20 PageID.5 Page 5 of 5
